Citation Nr: 1207836	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-00 607	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to May 1969, to include a tour in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In August 2011, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas.  A transcript of this hearing was prepared and associated with the claims file.

After this appeal was certified and the claims files transferred to the Board in January 2010, additional medical and lay evidence was added to the claims file.  In August 2011, the Veteran waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011), which provides that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the Veteran.  Here, the Board accepts the evidence as timely filed and, in light of the waiver, the Board may proceed with appellate review.

The issue of entitlement to a TDIU addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran served on land in the Republic of Vietnam during the Vietnam era, so it is presumed he was exposed to Agent Orange while there.

2.  Resolving reasonable doubt in his favor, the Veteran's peripheral neuropathy of the bilateral upper extremities is due to his presumed in-service herbicide exposure.

3.  Resolving reasonable doubt in his favor, the Veteran's peripheral neuropathy of the bilateral lower extremities is due to his presumed in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was incurred in the active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Peripheral neuropathy of the left upper extremity was incurred in the active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  Peripheral neuropathy of the right lower extremity was incurred in the active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  Peripheral neuropathy of the left lower extremity was incurred in the active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In general, service connection requires: (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of a disease or injury; and, (3) evidence of a nexus between the claimed in-service disease or injury and the current disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Organic diseases of the nervous system will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The law establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents.  The law also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(e). 

If a veteran was exposed to an herbicide agent during his or her active military service, certain diseases, such as acute and subacute peripheral neuropathy, shall be service-connected, if the disorder became compensably disabling at any time after the active military service.  See 38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e). 

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on February 28, 1961, in the case of a veteran who served in the Republic of Vietnam during that period, or beginning on August 5, 1964, and ending on May 7, 1975, in all other cases), the veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that military service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on February 28, 1961, and ending May 7, 1975.  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in the Republic of Vietnam means that the veteran actually set foot within the land borders of Vietnam). 

VA regulations state that, for the purposes of 38 C.F.R. § 3.309(e), the term "acute and subacute peripheral neuropathy" means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.  For the presumption to apply, a veteran's peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date the veteran was exposed to an herbicide agent during his or her active military service.  38 C.F.R. § 3.307(a)(6)(ii).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

Here, in regard to a current diagnosis, the Veteran's private physician, Dr. D.J.H., submitted a medical opinion in March 2010.  In the opinion, Dr. D.J.H. stated that the Veteran had current diagnoses of myelopathy and "superimposed motor neuropathy."  The remaining medical evidence of record, and the Veteran's lay testimony, establishes that the Veteran has these symptoms in his bilateral upper and lower extremities.  Therefore, the first requirement of service connection is satisfied. 
In regard to an in-service incurrence, the Veteran's military records document that he was stationed on land in the Republic of Vietnam from May 1968 to May 1969.  Thus, he is presumed to have been exposed to herbicides during his active military service.  The Veteran contends that he has peripheral neuropathy as a result of his exposure to Agent Orange in the Republic of Vietnam.  The Veteran does not argue, and the evidence does not show, that his peripheral neuropathy had its onset during his active military service.  Indeed, the Veteran's service treatment records (STRs) are negative for any complaints or clinical findings of peripheral neuropathy.  Rather, the weight of the probative evidence establishes that the Veteran's peripheral neuropathy was not manifested until 2007. 

The Board initially notes that the herbicide presumption does not apply to the Veteran because he does not have the specific type of peripheral neuropathy required - acute and subacute.  Instead, he has been diagnosed with "superimposed motor neuropathy."  Additionally, the presumption does not apply to the Veteran because the peripheral neuropathy did not become manifest to a degree of 10 percent or more within a year after the last date the Veteran was exposed to an herbicide agent during military service, which in this case would be 1970.  Moreover, the neuropathy did not begin within weeks or months of exposure as required for the acute and subacute neuropathy.  At his Board hearing, the Veteran testified that his peripheral neuropathy began in 2007.  The evidence of record supports the Veteran's lay assertions.  VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  Therefore, the Veteran is not entitled to the herbicide presumption.  38 C.F.R. § 3.307(a)(6)(ii).  

However, the Board finds that the Veteran's claims can be granted on a direct service connection basis.  See Combee, 34 F.3d at 1043.

In this regard, Dr. D.J.H., in his March 2010 medical opinion, opined that the Veteran's current diagnoses "may be related" to his Agent Orange exposure.  As support for this medical opinion, Dr. D.J.H. stated that the Veteran has been evaluated by "multiple" neurologists over the past few years, and a "specific source for his neurological disorder has not been identified."  Dr. D.J.H. then pointed out that the Veteran was exposed to Agent Orange while he was in the military.  Dr. D.J.H. reported that, "Agent Orange has been associated with neuropathy and various neurological disorders."  Thus, Dr. D.J.H. concluded that the Veteran's symptoms may be related to his Agent Orange exposure.  In a December 2010 outpatient treatment visit, Dr. D.J.H. determined that the Veteran's symptoms were not following a "typical course," which the physician stated raises the question of toxin exposure.  Similarly, a VA physician at a May 2008 outpatient treatment visit diagnosed the Veteran with "neuropathy of unknown etiology."  Thus, Dr. D.J.H.'s positive medical opinion is the only opinion of record.  There is no affirmative evidence to the contrary.  The Board acknowledges that Veteran was never afforded a VA examination for these claims.  However, the Board finds that an examination is not required, as the private medical evidence in this case is sufficient to allow the Board to make a decision.

The lay statements of record support this private medical opinion.  At his Board hearing, the Veteran testified that he saw "spraying" (presumably, Agent Orange) while he was in the Republic of Vietnam.  The Veteran also submitted a lay statement from his friend and fellow soldier in August 2011.  The friend was stationed with the Veteran in the Republic of Vietnam.  The friend stated that he also remembered seeing "spraying" while serving in Vietnam, and remembered that plants would not grow in the area sprayed.  The Board finds the Veteran's lay statements to be competent, credible, and supported by the evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Thus, resolving reasonable doubt in his favor, the above evidence establishes that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities as likely as not is related to his presumed in-service herbicide exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefits sought for these issues on appeal are granted.



ORDER

Service connection for peripheral neuropathy of the right upper extremity is granted.

Service connection for peripheral neuropathy of the left upper extremity is granted.

Service connection for peripheral neuropathy of the right lower extremity is granted.

Service connection for peripheral neuropathy of the left lower extremity is granted.


REMAND

The Board finds that additional development is necessary in regard to the claim of entitlement to a TDIU.   

First, in November 2008, the Veteran submitted a record pertaining to his long term disability claim.  On the document, the Veteran wrote that this benefit was offset by his Social Security Administration (SSA) disability benefits.  In a January 2009 statement, the Veteran reported that he was currently unemployed and on long-term disability.  There is no indication that the RO requested the Veteran's SSA records, and the records are not currently in the claims file.  These SSA disability benefits records may be pertinent to the Veteran's TDIU claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  When VA is put on notice of the existence of potentially relevant SSA records, it must seek to obtain those records before proceeding with the appeal.  Id.; see also Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  Thus, the Board finds that a remand is warranted in order to attempt to obtain the records.  See 38 C.F.R. § 3.159(c)(2) (2011). 

Additionally, prior to this Board decision, the Veteran did not have any service-connected disabilities.  However, the Veteran is now service-connected for peripheral neuropathy of his bilateral upper and lower extremities.  At his Board hearing, the Veteran testified that these disabilities prevent him from being employed.  To date, the Veteran has not been afforded a VA examination to assess the effect of these service-connected disabilities on his employability.  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The United States Court of Appeals for Veterans Claims (Court) stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect a veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297 (citing 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2011)).  In this case, no medical opinion is currently of record.  Therefore, the evidence of record is insufficient to render a determination regarding the Veteran's unemployability.  Thus, a medical examination and opinion is warranted. 

The Veteran should be scheduled for a VA examination, and the examiner should be asked to conduct a physical examination of the Veteran and review the medical evidence, and then provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia, 7 Vet. App. at 294.  The opinion must be based upon consideration of the Veteran's current medical condition, as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, this issue is REMANDED for the following actions:

1.  Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2). 

2.  After obtaining the above records, schedule the Veteran for a general medical examination to ascertain the combined impact of all of his service-connected disabilities (peripheral neuropathy of the bilateral upper and lower extremities) on his employability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the combined effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the TDIU claim.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2002 & Supp. 2011). 



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


